COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              §
 THE STATE OF TEXAS,                                         No. 08-14-00197-CR
                                              §
                       Appellant,                                Appeal from
                                              §
 v.                                                       County Court at Law No. 3
                                              §
 CALEB ANTHONY CONSTANCIO-                               of Williamson County, Texas
 TOLEDO,                                      §
                                                              (TC # 14-02573-1)
                       Appellee.              §

                                MEMORANDUM OPINION

       The State of Texas has filed a motion to dismiss its appeal. Rule 42.2(a) permits an

appellate court to dismiss a criminal appeal on the appellant’s motion at any time before the

court’s decision. TEX.R.APP.P. 42.2(a). We grant the motion and dismiss the appeal.


November 4, 2015
                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)